Argued: April 7, 2014


                        IN THE COURT OF APPEALS OF MARYLAND

                                     Misc. No. 28

                               September Term, 2013

                        _________________________________________



                        IN THE MATTER OF THE APPLICATION OF

                        ONIKKI TENNELL WALKER FOR ADMISSION

                        TO THE BAR OF MARYLAND


                        _________________________________________


                                     Barbera, C.J.
                                     Harrell
                                     Battaglia
                                     Greene
                                     Adkins
                                     McDonald


                                                      JJ.

                        _________________________________________

                                       ORDER
                        _________________________________________


                               Filed: April 9, 2014
IN THE MATTER OF THE APPLICATION                      *       In the

OF ONIKKI TENNELL WALKER                              *       Court of Appeals

FOR ADMISSION TO THE                                  *       Of Maryland

BAR OF MARYLAND                                       *       Misc. Docket No. 28

                                                      *       September Term, 2013


                                                    ORDER


               The Court having considered the favorable recommendations of the Character

Committee for the Second Appellate Circuit of Maryland and the State Board of Law Examiners

and the oral argument of the applicant’s counsel presented at a hearing held before this Court on

April 7, 2014, it is this 9th day of April, 2014,

               ORDERED, by the Court of Appeals of Maryland, that the favorable

recommendations of the Character Committee for the Second Appellate Circuit and the State Board

of Law Examiners be, and they are hereby, accepted, and it is further

               ORDERED, that the applicant, upon taking the oath prescribed by the statute, be

admitted to the practice of law in this State.




                                                          /s/ Mary Ellen Barbera
                                                                Chief Judge




* Judge Watts did not participate in the consideration of this matter.